Citation Nr: 1507954	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Buffalo, New York.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

Initially, it is noted that the Veteran's service records reflect that he served in Infantry and his military occupational specialty was an Indirect Fire Infantry Crewman.  Based on his statements and this evidence, it is conceded that he was exposed to noise during service.  

The service treatment records (STRs) are negative for report of, treatment for, or diagnoses of hearing loss or tinnitus.  Post service private and VA records dated from 2000 to the present day are included in the claims file.  These documents reflect initial diagnoses of hearing loss in the left ear and tinnitus upon VA records in 2000.  In 2002 and thereafter, bilateral sensorineural hearing loss and tinnitus were noted.  

The Veteran was afforded a VA audiometric examination in May 2011 to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  At that time, the VA examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability and tinnitus were caused by or the result of an event in active service.  The examiner noted that the Veteran's hearing was normal at time of separation, and he had an extensive history of occupational noise exposure as a civilian.  This post service noise exposure included working at a steel plant for 8 years, driving a truck for 15 years, and recreational hunting.  It was also noted that the Veteran said that his tinnitus began 10-15 years earlier which was over 28 years post service.  

At the May 2013 hearing, the Veteran testified in support of his claims.  As to post service noise exposure, he said that when he worked at the steel factory, he was provided hearing protection to include ear muffs.  Moreover, he was not an avid hunter and had not participated in the sport for 10-15 years.  

At the hearing, the Veteran submitted a statement by a VA physician dated in November 2012.  She opined that it was at least as likely that the Veteran's hearing loss was due to his time in service as a mortar and artillery man.  She added that she was "certain" his condition was related to service.  

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  Further, medical evaluation that is merely a recitation of the veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  

With regard to the November 2012 opinion provided by the VA physician, there is no indication from this statement that the examiner reviewed the Veteran's claims file or his STRs.  Rather, it appears that the examiner relied only on the Veteran's statements regarding his experiences in active service.  Further, the VA doctor did not provide a rationale for the opinion provided.  Therefore, the November 2012 opinion is not sufficient to serve as the basis of entitlement to service connection for bilateral hearing loss or tinnitus.  

Therefore, the Veteran should be afforded another VA audiology evaluation to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hearing loss and tinnitus, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  Then, schedule the Veteran for a VA audiology examination by an examiner with sufficient expertise to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability and tinnitus is of service onset or otherwise related to the Veteran's active service, to include noise exposure therein.  The rationale for all opinions expressed must be provided.  The examiner must consider the Veteran's lay statements of a history of hearing loss and tinnitus since service.  

3.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

